Title: To Thomas Jefferson from Thomas Appleton, 4 May 1825
From: Appleton, Thomas
To: Jefferson, Thomas

Thomas Jefferson esq, private account with Thomas Appleton.—Dr1825MayTo8 chimney mantles of various colours & qualitiesof marble contd in 6 cases from No 32 @ 37 inclusiveDollarsmark’d TJ/M Cost180.ChargesTo 6 cases for the above @ £7 each.£42.To custom house duties@ £212.To posting & Bootage on board12.£66@ £6½ each10.50Dollars.190.50.Credit1823Dollars26 AugtBy balce due you, on bill sent for Mr Pini161824By balce due you, on bill for do4210 Decr58Balance due me132.50190.50. DollarsLeghorn 4. May 1825E.E.
                        Th: Appleton
                    